Order entered September 1, 2020




                                   In the
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-18-01083-CV

 MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND
              HC DEVELOPERS, LLC, Appellants

                                     V.

         RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-08-09010

                                  ORDER

     Before the court is Appellants’ Unopposed Motion to Extend Time to File

Motion for Rehearing. We GRANT the motion to permit Appellants additional

time to file a motion for rehearing. That motion shall be due THURSDAY,

OCTOBER 1, 2020. Further extensions of time are disfavored.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE